 1                                                                The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                      NO. CR19-101RSL
11
                                                     ORDER CONTINUING TRIAL
12                                   Plaintiff,
13                           v.
14
     TRAVIS WAYNE PRUETT,
15
     aka TRAVIS WAYNE PRUITT,
16
                                     Defendant.
17
18
19          Having considered the record and the parties’ March 30, 2020 joint motion, and

20 General Order 02-20 for the Western District of Washington, the Court FINDS that trial in
21 this case cannot proceed on the currently scheduled date of April 27, 2020. For the reasons
22 detailed in the parties’ joint motion, the ends of justice served by granting a continuance
23 outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C.
24 § 3161(h)(7)(A), (B)(i), (iv).
25       IT IS THEREFORE ORDERED that the parties’ joint motion to continue the trial

26 date and other dates is GRANTED.
27        The trial date of April 27, 2020, is hereby VACATED.

28 //


     Order Continuing Trial
     United States v. Pruett, CR19-101RSL – 1
 1          A status hearing is SCHEDULED for June 5, 2020, at 11:00 a.m. At that status
 2 hearing, the Court will set a new trial date.
 3          IT IS FURTHER ORDERED that the time between the date of the filing of the
 4 parties’ joint motion and June 1, 2020, is excluded in computing the time within which trial
 5 must commence because the ends of justice served by granting this continuance outweigh the
 6 best interest of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).
 7 Failure to grant this continuance would likely make trial impossible and result in a
 8 miscarriage of justice, and would deny counsel for the defendant and counsel for the
 9 government the reasonable time necessary for effective preparation, taking into account the
10 exercise of due diligence. Id. § (B)(i), (iv).
11          Dated this 30th day of March, 2020.
12
13
14                                                   A
                                                     Robert S. Lasnik
15                                                   United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28


     Order Continuing Trial
     United States v. Pruett, CR19-101RSL – 2
